Citation Nr: 1401448	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  13-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. E. de Jong, Associate Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from September 1956 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Cleveland, Ohio, on brokerage for the RO in Oakland, California, which retains original jurisdiction.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is currently in receipt of a 100 percent rating for asbestosis.  The effective date of this schedular maximum rating was March 19, 2009.  

2. The Veteran's only service-connected disability is asbestosis, and prior to March 19, 2009, this disability was not of such severity as to preclude substantially gainful employment.  


CONCLUSION OF LAW

Prior to March 19, 2009, the criteria for assignment of a total disability rating based on individual unemployability were not met, and the claim for TDIU on and after March 19, 2009, is dismissed.  38 C.F.R. §§ 3.340, 4.16(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. TDIU

The Veteran filed a claim for TDIU in October 2008, stating that he was unemployable due to his service-connected asbestosis.  Thereafter, a January 2013 rating decision granted the Veteran a 100 percent schedular rating for asbestosis, effective March 19, 2009.  

Historically, VA would treat the pending TDIU issue as moot from March 19, 2009, the date as of which the Veteran has been assigned a total schedular rating.  VA's General Counsel had issued a precedent opinion holding that receipt of a 100 percent scheduler rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99.  However, that opinion was withdrawn following the Court's holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).

Here, however, the decisions in Bradley and Buie do not apply, since the Veteran is only service-connected for one disability - asbestosis - and it is that disability rated 100 percent on a schedular basis.  Therefore, to the extent the pending TDIU claim encompasses the time periods on and after March 19, 2009, that part of the claim is moot.  Thus, the Board will limit its analysis to the period prior to March 19, 2009.  For the reasons that follow, the Board finds that during this period the Veteran's service-connected disability did not prevent him from obtaining substantially gainful employment and thus TDIU is not warranted.  


Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

As the Veteran was in receipt of a 60 percent rating for asbestosis when he filed his TDIU claim in October 2008, he has met the minimum schedular requirements for TDIU under 38 C.F.R. § 4.16(a) throughout the period in question.  Even where the minimum schedular requirements for TDIU are met, the evidence must still show that he was unable to pursue a substantially gainful occupation due to his service-connected disability.  The issue, therefore, is whether the Veteran's service-connected disability alone prevented him from engaging in substantially gainful employment prior to March 19, 2009.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether the claimant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

On the Veteran's October 2008 claim, he reported last working in 2002, at which time he retired from his full-time employment as a plumber.   The Veteran indicated that he left his last job due to his service-connected asbestosis.  He also indicated that he was receiving or expected to receive both disability retirement benefits and workers compensation benefits.  The Veteran reported that he had not tried to obtain employment since 2002, when he contends he became too disabled to work.  

The Veteran's last employer, Mr. F.B., provided information regarding the Veteran's employment in October 2008.  Mr. F.B. indicated that the Veteran had been employed with his company from October 1995 to April 2001, and that the Veteran had stopped work because he was 62 and a half years old and eligible to retire.  Mr. F.B. did not indicate that the Veteran had stopped work due to a disability, and did not report any concessions that were made to the Veteran by reason of age or disability.  Mr. F.B. also noted that the Veteran had not lost any time due to disability during the last year of his employment.  

The Veteran submitted an October 2008 statement from his treating physician, Dr. A.M. in support of his TDIU claim.  Dr. A.M. stated that in his medical opinion, the Veteran could not do physical work due to his asbestosis and the shortness of breath that it causes.  Dr. A.M. did not comment on the Veteran's ability to pursue sedentary employment.  

The Veteran was afforded an April 2011 VA examination in connection with his TDIU claim.  On examination, the Veteran reported that he had stopped working in 2002 because he was eligible by age and duration of employment.  The Veteran's wife reported that he had stopped working due to severe daily fatigue.  The Veteran reported that he was able to do light chores around the house and that he went to the gym for very light work-outs three times per week.  

The examiner noted that the Veteran ambulated with a cane and that he was not short of breath ambulating 30 feet without supplemental oxygen.  The examiner reported that the Veteran was limited in employment and that he would not be able to drive a commercial vehicle or perform manual labor.  However, the examiner stated that there was no indication that the Veteran would be precluded from a sedentary job, such as office work or answering phones.  The examiner noted that he was able to sit comfortably in a chair and walk a short distance, and he was alert, oriented, and very pleasant.  

The Board acknowledges the Veteran's contention in his February 2013 substantive appeal that he is unable to obtain or maintain either physical or sedentary employment due to his service-connected asbestosis.  However, the evidence does not show that he was not able to obtain or maintain employment during the period under consideration, and no objective evidence of record indicating that the Veteran was not able to perform sedentary work during this period.  The Veteran had a long career as a plumber, which is a physically demanding job and one he is no longer able to do.  However, there is nothing in the evidence of record indicating that the Veteran would not be able to perform a sedentary job in his former line of work, such as answering phones or performing administrative tasks for a plumbing company.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

The evidence of record, including the October 2008 statement from Dr. A.M. and the April 2011 VA examination, clearly shows that the Veteran was unable to perform physical labor during the period prior to March 19, 2009.  However, the VA examiner concluded that the Veteran was not precluded from performing sedentary work and Dr. A.M. did not comment on the Veteran's ability to pursue a sedentary job.  There is no evidence of record to indicate that the Veteran was not able to obtain or maintain sedentary employment during the period under consideration.  

Accordingly, the preponderance of the evidence is against the Veteran's claim that he was precluded from securing substantially gainful employment solely by reason of his service-connected disability or that he was incapable of performing the mental and physical acts required by employment due solely to his service-connected disability during the period under consideration, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted for the period prior to March 19, 2009.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

In the present appeal, the VCAA duty to notify was satisfied by a January 2009 letter that informed the Veteran of the evidence required to substantiate a TDIU claim, his and VA's respective duties for obtaining evidence, and the type of evidence necessary to establish a disability rating and effective date. 

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in April 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The April 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to TDIU is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


